DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 4/27/2022. The allowed claims are 22-40. The closest prior art of record is USP 4,594,860 to Coellner in view of USP 4,200,441to Hönmann, US Patent Application Publication XXXXX to XXXXX and USP 3,367,406 to Vonk.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a rotating heat exchange  where fluid is confined in fluid flow channels , with the fluid flow channel defined by a heat transfer layer  and ha heat accumulating layer  where the heat accumulating layer has alternating regions encountered in the longitudinal direction of higher and lower thermal conductivity. Although the prior art discloses layers of the rotor and in Hönmann  and Vonk discloses regions of alternating thermal conductivity in one of the heat transfer layers the fluid is not confined to one of the channels between the two layers as if flows through the slots 2 which form the lower thermal conductivity regions. Similarly Coellner discloses regions of varying thermal conductivity the wheel is separated into two sections 13 and 11 however this configuration does not confine the fluid in the flow channels as required by the claims. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763